Order, Supreme Court, New York County (Alice Schlesinger, J.) entered April 26, 1991, which, inter alia, dismissed the petition seeking to review and annul a determination by respondent Division of Housing and Community Renewal, dated August 9, 1990 which upon a reopened proceeding, determined a rent overcharge to exist, unanimously affirmed, without costs.
The reopening of the proceeding, to which the petitioner had never voiced any objection, was both proper and rational (Rent Stabilization Code [9 NYCRR] § 2527.8; cf., Matter of Cupo v McGoldrick, 278 App Div 108), and the subsequent finding of a rent overcharge is amply supported by the record (Matter of Pell v Board of Educ., 34 NY2d 222, 230). The alternative procedure for adjusting the base rent utilized by the Division was authorized (Matter of 61 Jane St. Assocs. v New York City Conciliation & Appeals Bd., 65 NY2d 898, affg 108 AD2d 636) and had a rational basis in the record that was before the Division (Matter of Lavanant v State Div. of Hous. & Community Renewal, 148 AD2d 185, 192). The remaining arguments were not raised below (cf., Matter of 985 Fifth Ave. v State Div. of Hous. & Community Renewal, 171 AD2d 572, lv denied 78 NY2d 861), but, were we to consider them, we would find them to be without merit. Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.